Citation Nr: 0432812	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  98-13 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  What evaluation is warranted for a low back strain from 
October 2, 1997?

5.  What evaluation is warranted for a cervical strain from 
October 2, 1997?

6.  What evaluation is warranted for a right ankle strain 
from October 2, 1997?

7.  What evaluation is warranted for major depression from 
April 7, 1999?

8.  Entitlement to a higher level of special monthly 
compensation.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from June 1974 to October 
1997.  

This appeal was previously before the Board of Veterans' 
Appeals (Board) from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which was accomplished by the Portland RO.  In May 1998, 
notice of the rating decision was sent to the veteran by the 
Reno, Nevada, RO.  This claim was also before the Board from 
a December 1999 rating decision of the Reno, Nevada, RO.  The 
claims file was subsequently transferred to the Roanoke, 
Virginia, RO. 

In July 2003, the Board remanded this claim for additional RO 
action in light of a request for a videoconference hearing.  
The claims folders have been returned to the Board for 
further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.



REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), VA has an enhanced duty to notify a claimant of 
the information and evidence necessary to substantiate every 
claim for VA benefits.  See also, 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003).  VA must specifically notify the claimant 
what evidence is necessary to substantiate his claims, what 
specific portion of that evidence he must personally secure, 
and what specific portion of that evidence VA will secure on 
his behalf.  VA must ensure that all notice and development 
action required has been accomplished.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant must also be 
told to submit all pertinent evidence in his possession.  
38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 3.159.  As the RO has 
not accomplished this action for all claims on appeal, the RO 
must issue a letter addressing the VCAA and all requirements 
under the VCAA for all issues on appeal.  (The July 2002 
letter sent to the claimant addressed some aspects of the 
VCAA for some of the issues on appeal, but all issues were 
not addressed under the VCAA.)  

An October 1999 letter from the Social Security 
Administration (SSA) indicates that the veteran was found to 
be disabled as of June 1999.  The SSA file, to include all 
supporting medical documents, must be obtained and associated 
with the claims file.  

The evidence of record indicates that the appellant has 
submitted treatment records from the following providers: 
Advanced Orthopedic Care Associates, located in Las Vegas, 
Nevada; West Los Angeles and Las Vegas VA Medical Centers 
(VAMCs); John C. Keesey, M.D., from the University of 
California in Los Angeles (UCLA); Morton I. Hyson, M.D.; as 
well as post-service treatment records from the Mike 
O'Callaghan Federal Hospital at Nellis Air Force Base.  The 
record also indicates that the claimant has received 
treatment at the HealthSouth Rehabilitation Hospital in Las 
Vegas (see May 1999 treatment report from Las Vegas VAMC).  
Notably, records of treatment from HealthSouth are not of 
record and efforts are in order to secure them.  

It appears that the veteran himself has submitted most of the 
VA medical records.  It is not clear whether or not the 
submitted records include all of the VA medical records.  The 
Board specifically notes that an undated treatment report by 
C.M. VanValkenburg, M.D. (dated in 1999, month unknown, 
printed in December 1999 from the Las Vegas VAMC) has not 
been properly copied and is missing some information.  
Therefore, the RO should take the appropriate steps to obtain 
all of the veteran's VA Medical records from October 1997 to 
the present from the VAMCs in West Los Angeles, California; 
Las Vegas, Nevada, as well as any other VA medical facility 
where he has received treatment.  In addition, although the 
claimant has submitted certain private medical records, it is 
not clear if the submitted records include all available 
pertinent records.  In this regard, the Board notes that a 
June 1998 treatment report from John Keesey, M.D., (from 
UCLA), has been associated with the claims file.  Subsequent 
VA and private treatment records, however, indicate that the 
claimant may have received subsequent treatment at UCLA.  
Therefore, the RO should ensure that all pertinent private 
medical records are obtained and associated with the claims 
file.  

The service medical records indicate that he had numerous 
injuries to the eyes involving gas, aviation fluid, or fire 
extinguisher fluid being splashed in his eyes.  A July 1977 
service medical report noted that he had multiple corneal 
abrasions in each eye.  A December 1989 treatment report 
indicates that he had bilateral chemical conjunctivitis.  A 
November 1989 treatment report indicates that he had corneal 
abrasion in the right eye, and chemical abrasions in each 
eye.  A January 1998 VA treatment report indicates that the 
claimant had a corneal scar in the left eye.  In addition, 
the claimant has alleged that some of the medications used 
for the treatment of his service-connected disorders have had 
an impact on his eyes.  In support of this, he has submitted 
a March 1999 letter from the Mike O'Callaghan Federal 
Hospital at Nellis Air Force Base indicating the side effects 
of some of his medications.  

The January 1998 VA eye examination report does not address 
all pertinent questions of etiology of the veteran's eye 
disorder.  The January 1998 VA eye examination indicates 
diagnoses of mixed astigmatism with presbyopia and no 
apparent pathology in the anterior or posterior segment in 
each eye.  The examination findings, however, noted a small 
inferior temporal scar in the left eye.  Significantly, the 
examiner did not address whether the scarring shown on 
examination, the in-service injuries, to include abrasions to 
each eye, as well as the medications used for service-
connected disorders, have resulted in any current eye 
disability.  Therefore, an additional VA eye examination is 
necessary.   

The veteran's service medical records also indicate that he 
was exposed to noise in service.  A May 1999 VA audiological 
evaluation indicates that the claimant had hearing loss in 
both ears.  He also reported having tinnitus.  A VA 
examination has not been accomplished addressing the issue of 
etiology of current hearing loss disability and tinnitus.  
This must be accomplished.  

There are numerous VA treatment records which indicate that 
the veteran has major depression and assign him a Global 
Assessment of Functioning (GAF) score of 35.  Unfortunately, 
a VA psychiatric examination, addressing all of the 
claimant's symptoms, assignment of a GAF score, and 
explaining the reason for the GAF score has not been 
accomplished.  The RO should ensure that this is 
accomplished.  

The RO should also schedule the veteran for VA neurological 
and orthopedic examinations to evaluate his low back, 
cervical, and right ankle strain; as well as to evaluate the 
extent of his demyelinating disease for special monthly 
compensation purposes.  In evaluating the appellant's 
entitlement to special monthly compensation the examiner 
should address whether the appellant suffers from a loss of 
use of any extremity due to his demyelinating disease, 
whether the demyelinating disease has caused the loss of 
speech or the loss of bowel or bladder control, and whether 
the demyelinating disease has caused or aggravated any visual 
or hearing loss.  In this latter respect, the Board notes 
that the August 2001 cranial nerves examiner did not have 
access to "all the information previously that for which he 
[veteran] has undergone testing except by report in the 
context of the C-file."  The RO must ensure that all 
pertinent records (to include the claims file and all VA 
clinical records) are provided to each examiner for his/her 
review.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the veteran is 
accomplished.  This includes notification 
of the law, as well as compliance with 
notice requirements as to what specific 
evidence VA will secure and what specific 
evidence the claimant must personally 
submit to substantiate each claim on 
appeal.  Any notice must indicate who is 
responsible for securing any outstanding 
evidence, to include any outstanding 
private treatment records.  The claimant 
must be instructed to submit all 
pertinent evidence in his possession that 
has not been previously submitted.  If 
further development is necessary to 
comply with the applicable law and 
regulations, all such development must be 
accomplished.  The RO must provide 
adequate reasons and bases for its 
determination.

2.  The RO should take the appropriate 
measures to obtain the veteran's SSA 
records, to include all supporting 
medical documents. 

3.  The RO should take the necessary 
steps to obtain all outstanding medical 
records, both VA and private, and 
associate them with the claims file.  
This should include medical records from 
the following providers: Advanced 
Orthopedic Associates in Las Vegas, 
Nevada; John C. Keesey, M.D., and UCLA 
Medical Center; HealthSouth 
Rehabilitation Hospital in Las Vegas, 
Nevada; Morton I. Hyson, M.D.; medical 
records from the West Los Angeles and Las 
Vegas VAMCs from October 1997 to present, 
as well as any other VA inpatient or 
outpatient medical facility where veteran 
has received treatment; and all post-
service medical records from the Mike 
O'Callahan Federal Hospital at Nellis Air 
Force Base.  If the veteran identifies 
any other outstanding pertinent records 
or if the RO becomes aware of additional 
pertinent records not already associated 
with the claims files, those records are 
to be obtained.  If, after making 
reasonable efforts, the RO cannot locate 
such records the RO must specifically 
document what attempts were made to 
locate both private and governmental 
records, and indicate in writing that 
further attempts to locate or obtain any 
government records would be futile.  The 
RO must then:  (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.  

4.  After all pertinent evidence has been 
gathered and associated with the claims 
files, the RO should schedule the veteran 
for VA ophthalmologic, audiologic, ear, 
nose and throat, psychiatric, orthopedic, 
and neurological examinations.  The 
claims files and all clinical records 
must be provided to the examiners for 
review.  The examiners are advised that 
all necessary special testing must be 
accomplished.  
 
a.	The veteran should undergo an 
ophthalmologic examination to 
determine the diagnosis and 
etiology of any eye disorder.  
The examiner is advised that 
there are numerous service 
medical records documenting in-
service eye injuries, to include 
corneal abrasions.  Post-service 
medical records also document 
corneal scar in the left eye (see 
January 1998 VA treatment and 
examination reports).  The 
examiner is asked to specify the 
diagnosis of any eye disorder, 
and indicate whether it is at 
least as likely as not that any 
chronic eye disorder was incurred 
as a result of injury or disease 
incurred in service, and whether 
it is at least as likely as not 
that the appellant's 
demyelinating disease, to include 
any medication used therefor, 
caused or aggravated any 
diagnosed eye disability.  The 
examiner must specifically 
address the medical findings of 
corneal abrasions and corneal 
scar, which are noted in the 
service and VA medical records.  
The ophthalmologist must provide 
full and complete reasons and 
bases for opinion offered.  

b.	The veteran should undergo 
audiologic, and ear, nose and 
throat examinations to determine 
the etiology of any bilateral 
hearing loss and tinnitus.  The 
examiner(s) must indicate whether 
it is at least as likely as not 
that either bilateral hearing 
loss or tinnitus, or both, were 
incurred as a result of disease 
or injury, to include noise 
exposure, incurred in service.  
The examiner should also opine 
whether it is at least as likely 
as not that the appellant's 
demyelinating disease caused or 
aggravated either hearing loss or 
tinnitus, or both.  The examiner 
should note that the veteran 
served as an Air Force aerospace 
equipment craftsman for more than 
23 years.  The examiner(s) must 
provide full and complete reasons 
and bases for any opinion 
offered. 

c.	The veteran should undergo a VA 
psychiatric examination to 
determine the severity of major 
depression since April 7, 1999.  
The psychiatrist, in accordance 
with the latest AMIE worksheets 
for evaluating major depression, 
is to provide a detailed review 
of the veteran's history, current 
complaints, and the nature and 
extent of his psychiatric 
symptoms.  The psychiatrist must 
specify the GAF score for the 
veteran's major depression.  Any 
difference in the current GAF 
score and prior GAF scores (35) 
should be clearly explained.  The 
psychiatrist must provide a clear 
explanation for each finding and 
opinion.  

d.	The veteran should undergo a VA 
orthopedic examination to 
determine the current severity of 
low back, cervical, and right 
ankle strains.  The orthopedist, 
in accordance with the latest 
AMIE worksheets for evaluating 
low back, cervical, and ankle 
strains, is to provide a detailed 
review of the veteran's history, 
current complaints, and the 
nature and extent of his lumbar, 
cervical, and right ankle 
symptoms.  The examiner's 
consideration of the new rating 
criteria for back disorders is 
required.  The orthopedist must 
provide a clear explanation for 
each finding and opinion.

e.	The veteran should undergo a VA 
neurological examination to 
determine whether his 
demyelinating mononeuropathy and 
atypical chronic inflammatory 
demyelinating polyneuropathy 
warrant a higher level of special 
monthly compensation.  The 
neurologist, in accordance with 
the latest AMIE worksheets for 
evaluating neurological disorders 
and special monthly compensation, 
is to provide a detailed review 
of the veteran's history, current 
complaints, and the nature and 
extent of his demyelinating 
mononeuropathy and atypical 
chronic inflammatory 
demyelinating polyneuropathy.  
The examiner must note whether 
the demyelinating disease causes 
the loss of use of any extremity, 
and whether the demyelinating 
disease causes the loss of bowel 
or bladder function.  The 
neurologist must provide full and 
complete reasons and bases for 
each finding offered.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

7.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record, and prepare a 
rating decision.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


